DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 05/03/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	The newly added claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because. while the instant claim broadly requires one pair of connected chambers, the original disclosure actually supports the microtiter plate comprising plural fluidic circuits each having plural connected chambers. Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	Claims 1, 2, 4, 6-18 and 21-25, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to the amended claims 1, 2 and 21, as well as to the newly added claim 22, it is unclear from the claim language how a component [namely, the ‘bubble trap’] ‘assigned’ to another component [i.e., to the ‘enclosed fluid channel’] that is not even positively included as part of the claimed device, can further limit the claimed structure. It is further unclear what structural features must provide for ‘enclosing’ the channel as intended. Also, it is not clear how the ‘top wall area’ and the ‘enclosed fluid channel’ must be structurally inter-related to the ‘top wall’ and the ‘fluid channel; respectively. Consistent terminology is advised. Additionally, with respect to the recitations of the ‘gas bubbles’, it is unclear whether or not those recitations intend any gas source(s). 
	Regarding claim 23, it appears that the claim language attempts to re-define the structure set forth in claim 22. “further comprising language’ is strongly recommended. Also, the combination of a broader term, ‘arranged’, with a narrower term, ‘distributed’, does not clearly set forth the metes and bounds of the patent protection sought. 
	In claim 24, it is not clear how the recited wideding ‘upwardly’ must be combined with the ‘direction from the first chamber to the second chamber’ and the ‘at least one section thereof’. See also claim 25. 
 
Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘top wall’ with its structural inter-relationships to the ‘top wall area’, as well as the ‘projection and the ‘web’, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered. Additionally, in Figures 3 and 4, the reference characters ‘18’ and ‘16’ [assigned in the specification to the ‘bottom wall’ and the ‘base plate’, respectively, appear to point to the same 

Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798